Name: 2008/269/EC: Commission Decision of 19 March 2008 amending Decision 2001/618/EC to include the departments of CÃ ´tes-dÃ¢ Armor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord, France, in the list of regions free of AujeszkyÃ¢ s disease (notified under document number C(2008) 1072) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  economic geography;  trade policy;  agricultural policy;  Europe;  executive power and public service;  health
 Date Published: 2008-03-27

 27.3.2008 EN Official Journal of the European Union L 85/9 COMMISSION DECISION of 19 March 2008 amending Decision 2001/618/EC to include the departments of CÃ ´tes-dArmor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord, France, in the list of regions free of Aujeszkys disease (notified under document number C(2008) 1072) (Text with EEA relevance) (2008/269/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to intra-Community trade in certain animals. Article 9 of that Directive provides for compulsory national programmes for certain contagious disease, including Aujeszkys disease, to be submitted to the Commission for approval. In addition, Article 10 of Directive 64/432/EC provides for Member States to submit documentation to the Commission concerning the status of those diseases in their territory. (2) Commission Decision 2001/618/EC of 23 July 2001 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease, criteria to provide information on this disease and repealing Decisions 93/24/EEC and 93/244/EEC (2) contains a list of Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited in Annex I thereto. Annex II to Decision 2001/618/EC contains a list of Member States or regions thereof where disease control programme for that disease are in place. (3) A programme for the eradication of Aujeszkys disease has been implemented in France for several years and the departments of CÃ ´tes-dArmor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord are listed as regions where an approved Aujeszkys disease control programme is in place. (4) France has submitted supporting documentation to the Commission as regards the Aujeszkys disease-free status of the departments of CÃ ´tes-dArmor, FinistÃ ¨re, Ille-et-Vilaine, Morbihan and Nord demonstrating that the disease has been eradicated from those departments. (5) The Commission has examined the documentation submitted by France and found it to comply with Article 10(1) of Directive 64/432/EEC. Accordingly, those departments should be included in the list in Annex I to Decision 2001/618/EC. (6) Decision 2001/618/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2001/618/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 215, 9.8.2001, p. 48. Decision as last amended by Decision 2007/729/EC. ANNEX ANNEX I Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited ISO code Member State Regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute-Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ille-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire-de-Belfort, Val-de-Marne, Val-dOise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines CY Cyprus Whole territory LU Luxembourg All regions AT Austria Whole territory SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions in England, Scotland and Wales ANNEX II Member States or regions thereof where approved Aujeszkys disease control programmes are in place ISO code Member State Regions BE Belgium Whole territory ES Spain The territory of the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja The territory of the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n. The territory of the province of Las Palmas in the Canary Islands IT Italy The province of Bolzano NL Netherlands Whole territory